Littleton, Judge,
delivered the opinion of the court :
Plaintiff claims rental allowance for an officer of his rank, with a dependent mother, for the period July 1, 1935, to June 12, 1936, and additional rental and subsistence allowances on account of his mother being dependent upon him for her chief support for the period June 13,1936, to date of judgment.
The facts show that plaintiff is hot entitled to recover rental allowance for an officer of his rank, with or without dependents, for the period July 1, 1935, to June 12, 1936. (See finding 2.) Paragiaph 4 of section 6 of the act of June 10, 1922 (42 Stat. 624, 627), as amended by the act of May 31,1924 (43 Stat. 250), provides:
No rental allowance shall accrue to an officer, having no dependents, while he is on field or sea duty, nor while an officer with or without dependents is assigned as quarters at his permanent station the number of rooms *66Erovided by law for an officer of his rank or a less numer of rooms in any particular case wherein, in the judgment of competent superior authority of the service concerned, a less number of rooms would be adequate for the occupancy of the officer and his dependents.
With reference to plaintiff’s claim that his mother was, and is, dependent upon him from July 1, 1935, to date of judgment, the evidence shows and we have found as a fact that his mother was dependent upon him for her chief support only during the periods from August 1, 1936, to March 1, 1937, June 1 to August 1,1937, and November 1, 1938, to May 1,1939 (Finding 10).
Judgment will therefore be entered for plaintiff for. the amount of the rental and subsistence allowances on account of his having a dependent mother for the periods above mentioned. It is so ordered.
GREEN, Judge; and Whaley, Chief Justice, concur.
Whitaker, Judge, took no part in the decision of this case.
In accordance with the above opinion, upon a report from the General Accounting Office, filed on January 14,1941, judgment for the plaintiff was entered in the sum of $452.40 on February 3,1941.